DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 06/06/2022 have been noted and entered for consideration. 

With regard to the 103 rejections, Applicant’s arguments filed 06/06/2022 have been fully considered in view of the amendments filed 06/06/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via phone call and email with Applicant’s representative, Jeff Lotspeich (Reg. No.: 45,737) on 06/27/2022 through 06/28/2022.
The application has been amended to the Claims as follows.

1-14.  (Cancelled) 

15.  (Currently Amended) A method for wireless communication, the method comprising:
receiving a first uplink grant for a hybrid automatic repeat and request (HARQ) process; 
determining whether the first uplink grant for the HARQ process is a dynamic uplink grant with a first radio network temporary identifier (RNTI) or a semi-persistent scheduling (SPS) uplink grant with a second RNTI; 
determining whether the first uplink grant for the HARQ process is for retransmission or new transmission; 
based on the determining that the first uplink grant is for the retransmission, and based on the determining that the first uplink grant is the SPS uplink grant with the second RNTI, and based on a HARQ buffer of the HARQ process being empty, ignoring the received first uplink grant with the second RNTI related to the SPS uplink grant; and 
based on the determining that the first uplink grant is for the retransmission and based on the determining that the first uplink grant is the dynamic uplink grant with the first RNTI, not performing an uplink transmission by ignoring the first uplink grant with the first RNTI. 

16-17.  (Cancelled) 

18.  (Previously Presented)	The method of claim 15, 
skipping the uplink transmission when there is no data available for transmission.   

19.  (Previously Presented)	The method of claim 15, wherein the receiving occurs at a user equipment (UE) and the ignoring occurs at the UE. 

20.   (Previously Presented)	The method of claim 15, 
wherein the first uplink grant is received via a physical downlink control channel (PDCCH) or radio resource control (RRC) signaling.   

21. (Currently Amended)  An apparatus for wireless communication, the apparatus comprising:
a memory; 
a transceiver; and 
a processor operatively coupled to the memory and the transceiver, wherein the processor is configured to:  
receive a first uplink grant for a hybrid automatic repeat and request (HARQ) process; 
determine whether the first uplink grant for the HARQ process is a dynamic uplink grant with a first radio network temporary identifier (RNTI) or a semi-persistent scheduling (SPS) uplink grant with a second RNTI; 
determine whether the first uplink grant for the HARQ process is for retransmission or new transmission;  
based on the determine that the first uplink grant is for the retransmission, and based on the determine that the first uplink grant is the SPS uplink grant with the second RNTI, and based on a HARQ buffer of the HARQ process being empty, ignore the received first uplink grant with the second RNTI related to the SPS uplink grant; and 
based on the determine that the first uplink grant is for the retransmission and based on the determine that the first uplink grant is the dynamic uplink grant with the first RNTI, not perform an uplink transmission by ignoring the first uplink grant with the first RNTI. 

22-23.  (Cancelled)  
	
24.   (Previously Presented)	The apparatus of claim 21, wherein the processor is further configured to skip the uplink transmission when there is no data available for transmission.   

25.   (Previously Presented)	The apparatus of claim 21, wherein the apparatus is a user equipment (UE).

26.   (Previously Presented)	The apparatus of claim 21, wherein the first uplink grant is received via a physical downlink control channel (PDCCH) or radio resource control (RRC) signaling.   

27.  (Previously Presented)	The apparatus of claim 21, wherein the memory comprises the HARQ buffer. 

28-32.  (Cancelled) 	
	
Allowable Subject Matter
Claims 15, 18-21 and 24-27 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 15 and 21 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 15, “...based on the determining that the first uplink grant is for the retransmission, and based on the determining that the first uplink grant is the SPS uplink grant with the second RNTI, and based on a HARQ buffer of the HARQ process being empty, ignoring the received first uplink grant with the second RNTI related to the SPS uplink grant; and based on the determining that the first uplink grant is for the retransmission and based on the determining that the first uplink grant is the dynamic uplink grant with the first RNTI, not performing an uplink transmission by ignoring the first uplink grant with the first RNTI” and in combination with other limitations recited in claim 1.
Ishii teaches, “a method for wireless communication, the method comprising: receiving a first uplink grant for a hybrid automatic repeat and request (HARQ) process; determining whether the first uplink grant is for retransmission; based on a determination that the first uplink grant is for the retransmission for the HARQ process ignoring the first uplink grant and a HARQ buffer of the HARQ process” as recited in claim 1. See, pages 4-5 of Final Rejection dated 01/24/2022. Further, Kim teaches, “determining whether the first uplink grant is a semi-persistent scheduling (SPS) uplink grant, ... based on a determination that the first uplink grant is the SPS uplink grant” as recited in claim 1. See, page 5 of Final Rejection. Still further, Kim'460 teaches, "based on" a HARQ buffer being "empty", ignoring a first uplink grant” as recited in claim 1. See, pages 4-5 of Final Rejection. Still further, Kim'931 teaches, “a semi-persistent scheduling (SPS) uplink grant with a second RNTI” as recited in claim 1. See, page 5 of Final Rejection. 
However, Ishii, Kim, Kim'460 and Kim’931 nor the cited prior of record, whether taken alone or in combination does not teach, suggest or render obvious, remaining portions of the above-mentioned italic limitations in combination with what is set forth above in claim 15. 
Claim 21 recites similar features to the above-mentioned italic limitations of claim 15 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 15.
Claims 18-20 and 24-27 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469